      Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 1 of 18




 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perk;inscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive                                                        APR 30 2020
 3   Palo Alto, CA 94304-1212
     Telephone:(650)838-4300                                                 SUSAN Y. SOONG
4    Facsimile:(650)838-4350                                           CLERKDISTHICT
                                                                      north   U S. DISTRICT COURT
                                                                                      OF CALIFORNIA
5    Attorneyfor Movant Non-party
     TWITTER,INC.
6

7

 8                                LHslITED STATES DISTRICT COURT

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11                                CV20~
                                      '" 80081MISC
12   In the Matter ofa Subpoena to Non-party           No.
     Twitter, Inc.
13                                                    (D.C. Case No. l:18-cv-00681-RJL)
       AARON RICH
14                                                     DECLARATION OF JULIE E.
                          Plaintiff,                   SCHWARTZ IN SUPPORT OF NON-
15                                                     PARTY TWITTER,INC.'S MOTION TO
           V.                                          QUASH OR MODIFY SUBPOENA
16
       EDWARD BUTOWSKY, MATTHEW                        Date:     June 4, 2020
17     COUCH. AMERICA FIRST MEDIA,                     Time:     9:00 a.m.
       and THE WASHINGTON TIMES,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28


                                       Declaration in Support of Twitter,Inc.'s Motion to Quash or Modify
                                                                                               No.
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 2 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 3 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 4 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 5 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 6 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 7 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 8 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 9 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 10 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 11 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 12 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 13 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 14 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 15 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 16 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 17 of 18
Case 4:20-mc-80081-DMR Document 2 Filed 04/30/20 Page 18 of 18
